COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Mary M. Rawls v. Jeffrey Clark Rawls

Appellate case number:    01-13-00568-CV

Trial court case number: 2007-61678

Trial court:              246th District Court of Harris County

        On February 24, 2014, the parties filed a Joint Motion for Disposition of Appeal by
Settlement. As noted in our order dated February 27, 2014, the Texas Rules of Civil Procedure
do not permit us to order a new trial on the agreement of the parties absent reversible error, or to
vacate a judgment absent reversible error or a settlement. See TEX. R. APP. P. 42.1 & cmt. We
denied the motion without prejudice to refiling to describe the basis for the parties’ contention
that the trial court committed reversible error. However, the parties failed to refile the motion.
The joint motion states that Jeffrey Clark Rawls concedes that issues in Appellant’s brief have
merit. The Court ORDERS Jeffrey Rawls to file a brief describing with particularity the issue in
Appellant’s brief, if any, that he believes constitutes reversible error.
       The brief should be filed within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: __/s/ Rebeca Huddle__
                    Acting individually  Acting for the Court


Date: October 31, 2014